DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, and 6 are pending and under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka et al. (US Patent No. 4,849,150), hereinafter Kittaka (‘150) OR Kittaka, in view of Kittaka et al. (US Patent No. 5,221,391), hereinafter Kitttaka (‘391).
	Regarding claims 1-2, Kittaka (‘150) discloses a process of producing a component suitable for use as a component of a wind turbine (as this claim element is not further structurally limited) comprising: (a) providing a winding core (1) on a rotatable shaft (Fig. 1A shows a rod portion extending from a winding core portion as in the claim); 
(c) winding fabric (4) on the winding core (with no vacuum film present) (3:7-3:22); 
(d) placing an external mold (5, 5A, 5B) having multiple parts (5A, 5B) as in claim 2 around the wound fabric (4) (Figs. 1C, 3, 3:22-3:30); 
(f) introducing resin in the mold (at resin inlet 6 or 7 as in Figs. 1C or 3) (3:30-3:63); and (g) curing the resin producing a component (cylinder) (3:45-3:47) meeting the broadest reasonable interpretation of “a component of a wind turbine” as required in the claim.
Kittaka (‘150) does not explicitly disclose (b) placing a vacuum film on the winding core as to produce a vacuum film below the laid fabric in step (c), or (e) creating a vacuum between the vacuum film and an inside of the external mold so that the wound-on scrim is pressed against the inside of the external mold, OR removing the winding core before (e) the vacuum is created as now required in claim 1. 
However, Kittaka (‘391) discloses a similar process to the above, and in Example 3, has removed the winding core/mandrel prior to placing the external mold around the fabric (‘391, Figs. 1 and 4-5, Example 3, 5:45-5:60) and (b) places a vacuum film in the same relative location of the layered configuration (as in Example 3) such that the winding fabric from above would be imposed on the winding core if placed above (Example 1, 4:55-5:12), with the new core being the rubber bag. 
Kittaka (‘391) further discloses (e) creating a vacuum between the vacuum film (bag) and an inside of the external mold (‘391, 5:45-5:60, inflating core air bag while evacuating creates a vacuum effect in the enclosed space – compare to Applicant’s Fig. 12) so that the fiber wound-on is pressed against the inside of the external mold (‘391, Figs. 4-5). 
Kittaka (‘150) discloses a “base” process upon which the claimed invention can be seen as an “improvement” as it incorporates a vacuum film/bag between the inner “winding core” and the outer “external mold” as to cause further pressing/molding against the external surface and also demonstrates that this was known in the art. Kittaka (‘391) discloses the vacuum film as a known technique that is applicable to the base process above, and could be placed earlier in order to arrive at an improved process where no extra time has to be taken to replace the bag within the preformed tube after removing the winding core from the process as described above as it would already be pre-placed. 
Kittaka (‘150) shows that a similar mold can function with a mandrel within the mold (see ‘150, Figs. 1C and 3), and Kittaka (‘391) demonstrates functionality without a mandrel within the mold (see ‘391, Figs. 4-5), and as such, similar results would be expected from including the mandrel in the mold with the vacuum film layer in combination or by leaving the mandrel (winding core) out of the mold.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above steps from Kittaka (‘391) are incorporated into the process of Kittaka (‘150) as described above.   
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US Patent No. 4,849,150) in view of Kittaka (US Patent No. 5,221,391)  as applied to claim 1 above, and further in view of Ramchandran et al. (US 2017/0121877), hereinafter Ramchandran.
Regarding claims 4 and 6, Kittaka (x2) discloses the subject matter of claim 1, but does not explicitly disclose that the component is then severed as to form segments as in claim 4, or that the component is specifically a wind turbine blade as required in claim 6.
However, Ramchandran discloses a similar process of molding, specifically a wind turbine blade within a mold using a vacuum resin transfer molding process, similar to the above (Ramchandran, par. 0006). Ramchandran further discloses cutting or splicing of the fibers as to produce a component that is capable of avoiding internal ply overlaps and wrinkling (par. 0009-0010, 0021) due to the required long length of a product being produced as to produce a functional turbine blade. 
Therefore, Ramchandran demonstrates that a wind turbine blade is known in the art as a suitable component to be produced in a similar process as Kittaka above as both Kittaka (‘150 and ‘391) does not limit the field of use for its material and Ramchandran demonstrates a known use of such a material (fibers/resin) in a process to produce a wind turbine blade. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the component produced is a wind turbine blade and that it is produced as designed in Ramchandran, with the blade being formed into pieces as to avoid wrinkling due to internal ply overlaps as the blade can be later installed in the manner described in Ramchandran. 
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues that the cited art does not teach “removing the winding core, after removing the winding core, creating a vacuum between the vacuum film and in inside of the external mold so that the wound-on scrim is pressed against the inside of the external mold; and with the vacuum created, introducing resin into the mold.”
In response, it is first pointed out that Kittaka ‘150 discloses a process having a similar mold as in the claimed invention which differs from the claimed invention in that the winding core remains in with the mold which was allowed within the scope of original claim 1, but is no longer allowed. It still meets several of the claim limitations of claim 1 and neither ‘150 or ‘391 is read alone to include all of the limitations of the claim in the order as in the claimed invention. However additionally, the “winding core” from Kittaka ‘391 would be the mandrel – this produces a preform as in Example 1; and the mandrel is removed and replaced with a rubber bag in Example 3. In Example 3, it is explained that “air was pressed into the rubber bag” which forces the rubber bag against an interior surface of the exterior mold, and resin is then subsequently introduced, and cured. The claim limitation at issue is “creating a vacuum between the vacuum film and an inside of the external mold” (emphasis added) which is the same space in which the resin is introduced and the vacuum is created by the pressure forcing the space to become smaller. 
As shown in Kittaka ‘391, this is very much the same mechanism/step as is described in applicant’s specification [see par. 0034 of published US 2020/0346418 where it is described that the film (330) is sealed off relative to the external mold which is sealed due to the two half-shell components as in par. 0029 and instant Fig. 7; Fig. 12 showing the arrows pointing towards the outside of the mold]. It is explained that the infusion space is between the film and the external mold in both the instant specification and in the reference (‘391 at Example 3). This is viewed as very similar to what is shown in Applicant’s Fig. 12 with the inflation of the interior “bag” forcing the fibers against the exterior mold (sealed) from the inflation of the vacuum bag – as explained in the published specification, par. 0029. “Vacuum” is defined by Oxford Languages (Google) as ‘a space or container from which the air has been completely or partly removed’ (emphasis added) and so the pressing of the plastic bag against the mold/fiber material with the infusion of resin, would achieve this effect within the space under the term’s plain and ordinary meaning.  
Applicant also argues that Kittaka ‘391 cannot remove the winding core prior to infusion of the resin, but this is not the case as it is explicitly done in the reference: Example 1 at 5:1-5:2 states that the preform is detached from the mandrel – which corresponds to the winding core, and replaced with the rubber bag/placed into a mold as in Example 3. There is resin infused as to make the preform in Example 1, but there is also resin infused in Example 3 – reading upon the claim limitations at issue. The claim does not preclude this additional resin as “fabric” can include materials having both fibers/resin under the claim’s BRI and the transitional term “comprising” does not preclude unrecited additional elements.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742